Order entered November 13, 2012




                                            In The




                                    No. 05-12-00561-CV

                         DR. ROBERT MILLER, M.D., Appellant



                       MATTHEW AARON CHURCHES, Appellee

                     On Appeal from the 382nd Judicial District Court
                                 Rockwall County, Texas
                            Trial Court Cause No. 1-10-206

                                          ORDER

       The Court has before it appellant’s November 1, 2012 third motion to extend time to file

his reply brief. The Court GRANTS the motion and ORDERS that the reply brief tendered by

appellant on November 1, 2012 be timely filed as                                    ¯




                                                     JUSTICE